Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.596 Filed 01/15/21 Page 1 of 8




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Jacqueline Taylor, et al.,              Case No. 2:20-cv-11860

      Plaintiffs,                        Hon. Denise Page Hood
                                         Mag. Anthony P. Patti
 v.

 City of Detroit, et al.,

      Defendants.


    DEFENDANTS THE CITY OF DETROIT, MAYOR MICHAEL
 DUGGAN, AND GARY BROWN’S REPLY TO PLAINTIFFS’ BRIEF
IN OPPOSITION TO DEFENDANTS’ MOTION FOR LEAVE TO FILE
                A SUPPLEMENTAL BRIEF

 I.   Issue presented

      On December 8, 2020, the City extended its moratorium on
      residential water shutoffs through 2022, and stated its intent
      to put a stop to them permanently. In light of this significant
      development, should the Court grant the City leave to file a
      supplemental brief in support of its motion to dismiss?

      Plaintiffs answer “no.”
      The City answer “yes.”




                                     1
 Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.597 Filed 01/15/21 Page 2 of 8




 II.    Most appropriate authority

Clapper v. Amnesty Int’l USA,
  568 U.S. 398 (2013) ................................................................................ 2
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
  528 U.S. 167 (2000) ................................................................................ 5
Lujan v. Defenders of Wildlife,
  504 U.S. 555 (1992) ............................................................................ 4, 5

III.    Argument

        A. In light of the December 8 announcement, plaintiffs lack
           standing to pursue declaratory and injunctive relief.

        In order to have standing to sue for declaratory or injunctive relief,

plaintiffs must demonstrate either an ongoing harm or a substantial

likelihood that the harm will occur—in other words, that there is a “real

and immediate threat.” Kanuszewski v. Michigan Dep't of Health &

Human Servs., 927 F.3d 396, 406 (6th Cir. 2019), quoting City of Los

Angeles v. Lyons, 461 U.S. 95, 106 (1983).1 Plaintiffs cannot demonstrate

either.



        Plaintiffs quibble over the correct terminology. But whether
        1

labelled as “imminence,” “substantial risk,” or some other term, the
thrust of the caselaw is clear: the threat of future harm must be real and
impending. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013);
Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 865 (6th Cir. 2020).
Plaintiffs cannot rely on the mere possibility of future harm. Saginaw
Cty., Michigan v. STAT Emergency Med. Servs., Inc., 946 F.3d 951, 954–
55 (6th Cir. 2020).


                                                   2
Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.598 Filed 01/15/21 Page 3 of 8




     To start, plaintiffs do not allege an ongoing harm. They are suing

to stop the City from disconnecting their water service for the failure to

pay arrearages. (PageID.531). As a result, any ongoing harm must

emanate from a lack of water. Yet plaintiffs admit that they have had

water service since the start of this litigation, (PageID.58–75), and

continue to do so. (PageID.545). So they cannot contend that a lack of

water continues to injure them.

     Plaintiffs’ arguments to the contrary are unpersuasive. First, they

claim that although they have water, other families in Detroit are still

without. (PageID.543–44). But plaintiffs cannot rely on injuries to

nonparties to justify personal standing, even in a putative class action.

Rosen v. Tennessee Com'r of Fin. & Admin., 288 F.3d 918, 928 (6th Cir.

2002). Second, plaintiffs argue that they are suffering an ongoing

financial harm because the City has failed to implement a meaningful

water affordability program. (PageID.544). Yet this argument is

misleading. The question is whether the City has violated plaintiffs’

rights by disconnecting their water when the cost of service outstripped




                                     3
Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.599 Filed 01/15/21 Page 4 of 8




their means to pay. The failure to implement a water affordability plan,

standing alone, does not lead to an actionable injury.

     Similarly, plaintiffs cannot demonstrate a substantial likelihood of

harm. They acknowledge that the City has had a moratorium on

residential water shutoffs in place since the outset of this litigation.

(PageID.30). They argue that they will lose water as soon as the City

resumes shutoffs because they are low-income residents. (PageID.545–

46). As such, to constitute a substantial likelihood of harm, there had to

be a real threat that the resumption of shutoffs was impending at the

time they filed the complaint. Lyons, 461 U.S. at 107 n.8 (“It is the reality

of the threat of repeated injury that is relevant to the standing inquiry,

not the plaintiff's subjective apprehensions.”); Sullivan v. Benningfield,

920 F.3d 401, 410 (2019) (noting that standing is determined at the time

the complaint is filed).

     At the motion to dismiss stage, where plaintiffs need only plead

facts consistent with this theory, Lujan v. Defenders of Wildlife, 504 U.S.

555, 561 (1992), their allegations may have sufficed, absent evidence to

the contrary. But the December 8 announcement casts doubt on the

plausibility of their theory, as it shows that there was never a real


                                     4
Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.600 Filed 01/15/21 Page 5 of 8




threat. 2 More to the point, at the summary judgement stage, plaintiffs

will not be able to set forth “specific facts” to demonstrate standing for

the same reason. Id. As such, even if the Court were to find plaintiffs’

theory plausible, sooner or later it will have to reexamine that conclusion.

See Wyoming v. Oklahoma, 502 U.S. 437, 446 (1992). The Court should

therefore dismiss plaintiffs’ claims for declaratory and injunctive relief

now, and focus on their remaining claims for damages. 3

     Plaintiffs lastly argue that the December 8 announcement really

goes to mootness, not standing. This works for them, because, as

plaintiffs point out, it can be difficult to moot litigation. See Friends of




     2  Plaintiffs’ repeated allegation that the City will resume shutoffs
is based on a single, ambiguous statement by Defendant Mayor Michael
Duggan: “[w]e don’t want to be in a situation when the pandemic is over,
that people weren’t able to keep up on their payments, and now we have
to start another round of water shutoffs . . . .” Sarah Cwiek, Detroit
announces expanded testing plans, stimulus Money for struggling
residents,    MichgianRadio.org       (Apr.   27,     2020),     https://www.
michiganradio.org/post/detroit-announces-expanded-testing-plans-
stimulus-money-struggling-residents, cited on page 11 of plaintiffs’
complaint. This could easily suggest that the City was looking for a longer
term solution, such as that captured by its December 8 announcement.
Plaintiffs acknowledge that Mayor Duggan also stated “no resident of the
city of Detroit [should have] their water shut off . . . .” (PageID.30).
     3  To the extent that plaintiffs’ suggest that the City is challenging
their standing to seek damages, (PageID.547–48), this is not so.
                                     5
Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.601 Filed 01/15/21 Page 6 of 8




the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189

(2000). But the present motion has nothing to do with mootness. The City

has not rescinded a policy after litigation has commenced in order to

destroy a live controversy. See Morrison v. Bd. of Educ. of Boyd Cty., 521

F.3d 602, 615 (6th Cir. 2008) (school’s attempt to change policy following

the onset of litigation did not render claim moot). Here, a moratorium on

water shutoffs was already in place. (PageID.30). Therefore, the burden

is on plaintiffs to demonstrate that there was an impending threat of

further shutoffs at the time of filing. Cleveland Branch, N.A.A.C.P. v. City

of Parma, OH, 263 F.3d 513, 524 (6th Cir. 2001).

     B. The Court should grant leave to consider whether
        plaintiffs lack standing to pursue declaratory and
        injunctive relief.

     Plaintiffs contend that the Court should deny the City’s motion

because doing so will not prejudice the City. They arrive at this

conclusion by reasoning that: (1) the City is seeking to file a supplemental

brief to argue that plaintiffs lack standing in light of the December 8

announcement; (2) plaintiffs don’t lack standing in light of the

announcement; and, as a result, (3) the Court does not need to grant

leave. (PageID.542–47).


                                     6
Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.602 Filed 01/15/21 Page 7 of 8




      However, plaintiffs’ logic glosses over the underlying issue: the

Court has an ongoing duty to review its subject-matter jurisdiction.

Answers in Genesis of Kentucky, Inc. v. Creation Ministries Int'l, Ltd., 556

F.3d 459, 465 (6th Cir. 2009). If plaintiffs lack standing to pursue certain

forms of relief, the Court cannot grant it. Parsons v. U.S. Dep't of Justice,

801 F.3d 701, 710 (6th Cir. 2015) . A finding of prejudice (or the lack

thereof) plays no role in that decision. 4

IV.   Conclusion

      For the reasons stated above, the City respectfully requests that the

Court grant the City’s motion for leave to file a supplemental brief.

Respectfully,

/s/ Hallam Stanton
City of Detroit Law Department
Attorney for defendant City of Detroit
Two Woodward Avenue
Detroit, Michigan 48226
(313) 237-5082
stantonh@detroitmi.gov
P82319

Dated: January 15, 2021


      4Plaintiffs also argue that the Court should deny the City’s motion
because it failed to comply with Local Rule 7.1(a). (PageID.539–41).
Undersigned counsel takes full responsibility for that oversight, and
apologizes to the Court and plaintiffs.
                                      7
Case 2:20-cv-11860-DPH-APP ECF No. 42, PageID.603 Filed 01/15/21 Page 8 of 8




                         Certificate of Service

           I hereby certify that on January 15, 2021, I electronically filed

the foregoing papers with the Clerk of the Court using the ECF system.

     /s/ Hallam Stanton
